DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 08/09/2019 in relation to application #16/537,493.
The instant application claims benefit to provisional application #62/717,723 with a priority date of 08/10/2018.
The Pre-Grant publication # US 2020/ 0051451A1 is published on 2/13/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of method (1-12), computer product and manufacture (13-15), a computer system (16-20). Thus falls within one of the four statutory categories (Step 1: YES).
The limitation of receiving a short answer response to a test prompt, determining a number of previously graded responses to the test prompt after a threshold determination, providing the respective similarity between the short answer responses and the previously graded responses with a previously determined grade for the one or more previously graded responses to a grading model  and generating, using the grading model, a grade prediction for the short answer response, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of generic computer components. The recited steps or functions are mental processes which a trainer/user would perform in their mind for receiving and collection of information, comparison by way of observation, evaluation, and judgement/opinion by merely adding the use of trained model. The process of displaying, comparing, model outputting, tutoring, conveying, …… and addressing similarity value aspect between graded responses to predict an answer response is an abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people following rules or instructions. The hardware part is so broadly claimed and encompasses any generic computer. The software part is also broadly claimed and can be possibly performed as organization of human activity. Considering such similarity models as a base for teaching, this appears to be an organization of human activities such as a consultation for teachers about similarity and grading evaluations. Therefore, the claims recite a judicial exception.  (STEP 2A PRONG 1: YES).
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer processing device”, “a  similarity model”, “a communication interface” are merely use of generic computer applications.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the activities amounts to no improvements in machine technology. The claim is not patent eligible (STEP 2A: Prong2: NO).

The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer processing device”, “a memory”, "similarity model”, "databases of digital content with calculated output”, “score for an output” are merely use of generic computer and computer parts that are well-understood, routine, and conventional in art. Fig.1 of the instant specification discloses generic computing device, Fig.2 depicts generic analyzing steps involved here for a relevant training data input. .Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible (Step 2B: No).
The dependent claims 2-12, 14-15, 17-20 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, they highlight instruction for generic similarity models, relationship with graded response, prediction use for  teachers’ corrections, adjustment of weights,  and base for similarities and a range for their values. (Step 2A: Prong1 YES). The recitations are not improving the functioning of a computer itself that qualify this to be as significantly more (Step 2A: Prong2 YES). They are based on generic computer processing of comparison, calculations and aggregation of information from components and peripherals such as from input devices, output interface and interactive network elements with use of well-known sensors as described above.  (Step 2B: No).   
The claims, thus, are not patent eligible


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,4-9, 11-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20140134588 A1 Capone et al. (Capone)  in view of US Patent Application Publication Number US 20130346496 A1  Maarek et al. (Maarek).
Claim 1. Capone teaches a computer-implemented (Fig.2 computer in LAN implementation)method comprising: 
	receiving a short answer response to a test prompt (Para 0008, 0051 receive student's response or collecting test results into a test result group; Para 0068 short text passages and answers ); 
	determining a number of  previously graded responses to the test prompt (Para 0037, 0043  engine receives parameters that define a specific assessment that can include previous summary scores i.e. graded response to prompts of passages of text); 
when the number of the previously graded responses to the test prompt meets a threshold ( Para 0070 learning level initially set to a default value or prompt set to a previously stored threshold value meeting a grade levels).
Capone does not indicate that the threshold number of previously graded 
responses enable statistically accurate similarity determination and grade prediction. Maarek, however, teaches threshold number of previously graded responses 
 to enable statistically accurate similarity determination and grade prediction (¶0029 a trained statistically model for similarity determination and accuracy confidence level of predicted results may be reflected by a temporal order of the questions in training data that emphasizes a certain number of threshold like a how recent or how specific number of some attribute data over the older ones of similar capacity). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  include a threshold number of previously graded responses to enable statistically accurate 
similarity determination  and grade prediction as taught by Maarek, into test prompt answer prediction grading responses of Capone, so that grading prediction  could be better estimated. 
Capone  further providing the short answer response, the previously graded responses, and the test prompt to a similarity model (Fig.8 element 840 test response based on earlier responses concepts; Para 0074-0075 short answer responses to similarity models such as high frequency words sub-tests/ For example a test generates a measurement of the learner's ability to sound out phonetically regular words and the subtest, the learner will hear a word and then see four others of similar spelling but would click on the correct word); 
determining, using the similarity model, a respective similarity value between the short answer response and previously graded responses (Para 0052 compare the typed response to a question's previously graded correct answer for exact and/or partial match of similarity conditions; Para 0074 similar spelling-based word as a similarity models);  But does not indicate explicitly wherein the respective similarity 
value has a smaller byte size  relative to a byte size of the short answer response. The similarity value bytes are only often numbers that mostly an indication of a degree of similarity or a mark, as known in art and also defined in specification para 0007, to be of much byte size than the space taken by actual answer Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  include respective similarity value with a smaller byte size  relative to  a byte size of the short answer response as evident in art so quicker model output could be obtained.
. 
providing the similarity between the short answer response and the one or more previously graded responses and a previously determined grade for the one or more previously graded responses to a grading model (Para 0042, 0043 previously determined grades as a previously determined summary scores model for a student ) ; and 
generating, using the grading model based on respective similarity value, a grade prediction for the short answer response (Fig. 12 element 620, 622 adaptive logic jump and assessment prescribing individualized solutions; Para 0065 adaptive diagnostic engine also predicts based on expert classifier system  that generates prior performance  Summary score) without smaller byte size reducing time for grading model for prediction. The similarity value bytes are only often numbers that mostly an indication of a degree or a mark of similarity, as known in art and also defined in specification para 0007. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  include respective similarity value with a smaller byte size  relative to a byte size  of the short answer response as evident in art so quicker model output could be obtained
and Capone in combination displaying the grade prediction on a user interface (  Para 0081 performance display that include student grade prediction) 


Claim 2. Capone teaches the method  of claim 1, wherein determining the respective similarity between the short answer response and the previously graded responses includes programmatically determining the similarity based on one or more of characters, words, word usage, word order, or word placement within the short answer response (Para 0073 high-frequency word usage).Claim 4. Capone teaches the method  of claim 1, further comprising displaying at least  one grade prediction grade content, test prompt and short answer response on  interface that displays the grade prediction (Para 0065 adaptive diagnostic engine also predicts based on expert classifier system  that prior performance summary score as that displayed such as in paragraph 0081 grade or performance display).Claim 5. Capone teaches the method  of claim 1, further comprising storing the grade prediction in a database (Para 0108 storage media).Claim 6. Capone teaches the method  of claim 1, further comprising combining the grade prediction with grades for other responses provided during a particular test to generate an overall score for the particular test (Para 0093 Table for model assessment indicating combined overall methodology for grade prediction) .Claim 7. Capone teaches the method  of claim 1, further comprising: providing a suggestion of the grade prediction to a teacher; and providing the user interface for the teacher to accept or modify the grade prediction (para 0086, 0087 online interface grade predictions and suggestion).Claim 8. Capone teaches the method  of claim 1, further comprising using a language model to model language of the test prompt and the short answer response (Para 0048 language model at a higher-grade threshold level) .Claim 9. Capone teaches the method  of claim 8, further comprising: training the similarity model, wherein the training of the similarity model includes: generating one or more question and answer tuples as training samples, wherein the question and answer tuples each include two or more answers; providing the one or more question and answer tuples to the similarity model; generating a similarity score representing similarity between the two or more answers; predicting a grade based on the similarity score using the grading model; and adjusting one or more parameters of the similarity model based on the grade predicted by the grading model (Para 0075 similarity model for word recognition sub-test; evaluating a learners ability predicting similarity between two or more answers; para  0076 Parameter adjustment now focuses on the details of sounding out a word; nonsense words are often used to reduce the possibility that the learner may already have committed certain words to memory based on grading models). Claim 11. Capone teaches the method  of claim 1, further comprising providing as input to the similarity model a first similarity function result based on the short answer response and one of the previously graded responses, a second similarity function result based on the short answer response, one of the previously graded responses and the test prompt, and an overlap function results based on the short answer response and one of the previously graded responses (Para 0074  learner clicks on a correct word for first or second similarity function that could be an extension, through out for example, all third-grade difficulty levels of words in stages; allowing an overlap functional results like a fundamental high-frequency word recognition skills in similarity functions results ) .

Claim 12. Capone teaches the method  of claim 1, further comprising providing as input to the grading model a distribution of the respective similarity between the short answer response, the one or more previously graded responses, and grades for the one or more previously graded responses (Para 0075 distribution of similarity answer extending through same grade difficulty levels questions and answers).Claim 13. A non-transitory computer readable medium having stored thereon instructions format (Para 0108  tangibly stored in a machine-readable storage media or device readable by a general or special purpose programmable computer) that, when executed by a processor, cause the processor to perform operations comprising: receiving a short answer response to a test prompt (Para 0008, 0051 receive student's response or collecting test results into a test result group; Para 0068 short text passages); determining a number of previously graded responses to the test prompt (Para 0037, 0043  engine receives parameters that define a specific assessment that can include previous summary scores i.e. graded response to prompts of passages of text); when the number of previously graded responses to the test prompt meets a threshold ( Para 0070 learning level initially set to a default value or a prompt set to a previously stored default threshold value meeting a grade levels): 
Capone does not indicate that the threshold number of previously graded 
responses enable statistically accurate similarity determination and grade prediction. Maarek, however, teaches threshold number of previously graded responses 
 to enable statistically accurate similarity determination and grade prediction (¶0029 a trained statistically model for similarity determination and accuracy confidence level of predicted results may be reflected by a temporal order of the questions in training data that emphasizes a certain number of threshold like a how recent or how specific number of some attribute data over the older ones of similar capacity). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  include a threshold number of previously graded responses to enable statistically accurate 
similarity determination  and grade prediction as taught by Maarek, into test prompt answer prediction grading responses of Capone, so that grading prediction  could be better estimated.
 Capone further teaches providing the short answer response, one or more previously graded responses, and the test prompt to a similarity model (Fig.8 element 840 test response based on earlier responses concepts; Para 0074-0075 short answer responses to similarity models such as high frequency words sub-tests);  determining, using the similarity model, a similarity between the short answer response and the one or more previously graded responses (Para 0074 similar spelling-based word as a similarity models); 
But does not indicate explicitly wherein the respective similarity 
value has a smaller byte size  relative to a byte size of the short answer response. The similarity value bytes are only often numbers that mostly an indication of a degree of similarity or a mark, as known in art and also defined in specification para 0007, to be of much byte size than the space taken by actual answer Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  include respective similarity value with a smaller byte size  relative to  a byte size of the short answer response as evident in art so quicker model output could be obtained.
providing the similarity between the short answer response and the one or more previously graded responses and a previously determined grade for the one or more previously graded responses to a grading model (Para 0042, 0043 previously determined grades as a previously determined summary scores model for a student); and generating, using the grading model, a grade prediction for the short answer response (Para 0065 adaptive diagnostic engine also predicts based on expert classifier system  that prior performance  Summary score).
generating, using the grading model based on respective similarity value, a grade prediction for the short answer response (Fig. 12 element 620, 622 adaptive logic jump and assessment prescribing individualized solutions; Para 0065 adaptive diagnostic engine also predicts based on expert classifier system  that generates prior performance  Summary score) without smaller byte size reducing time for grading model for prediction. The similarity value bytes are only often numbers that mostly an indication of a degree or a mark of similarity, as known in art and also defined in specification para 0007. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  include respective similarity value with a smaller byte size  relative to a byte size  of the short answer response as evident in art so quicker model output could be obtained
and Capone in combination displaying the grade prediction on a user interface (  Para 0081 performance display that include student grade prediction ).


Claim 14. The non-transitory computer readable medium (Para 0108  tangibly stored in a machine-readable storage media) of claim 13, wherein determining the similarity between the short answer response and one or more previously graded responses includes programmatically determining a similarity based on characters, words, word usage, word order, or word placement within the short answer response (Para 0073 high-frequency word usage based ).Claim 16. A system comprising: one or more processors; and a memory coupled to the one or more processors and having instructions stored thereon (Para 0108, 0110  tangibly stored in a machine-readable storage media or device readable by a general or special processing purpose programmable computer)  that, when executed, cause the one or more processors to perform operations including: receiving a short answer response to a test prompt (Para 0008, 0051 receive student's response or collecting test results into a test result group; Para 0068 short text passages and answers ); determining a number of previously graded responses to the test prompt (Para 0037, 0043  engine receives parameters that define a specific assessment that can include previous summary scores i.e. graded response to prompts of passages of text); when the number of previously graded responses to the test prompt meets a threshold ( Para 0070 learning level initially set to a default value or a prompt set to a previously stored default threshold value meeting a grade levels):
Capone does not indicate that the threshold number of previously graded 
responses enable statistically accurate similarity determination and grade prediction. Maarek, however, teaches threshold number of previously graded responses 
 to enable statistically accurate similarity determination and grade prediction (¶0029 a trained statistically model for similarity determination and accuracy confidence level of predicted results may be reflected by a temporal order of the questions in training data that emphasizes a certain number of threshold like a how recent or how specific number of some attribute data over the older ones of similar capacity). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  include a threshold number of previously graded responses to enable statistically accurate 
similarity determination  and grade prediction as taught by Maarek, into test prompt answer prediction grading responses of Capone, so that grading prediction  could be better estimated. providing the short answer response, one or more previously graded responses, and the test prompt to a similarity model; determining, using the similarity model, a similarity between the short answer response and the one or more previously graded responses.
But does not indicate explicitly indicate wherein the respective similarity 
value has a smaller byte size  relative to a byte size of the short answer response. The similarity value bytes are only often numbers that mostly an indication of a degree of similarity or a mark, as known in art and also defined in specification para 0007, to be of much byte size than the space taken by actual answer Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  include respective similarity value with a smaller byte size  relative to  a byte size of the short answer response as evident in art so quicker model output could be obtained.
  providing the similarity between the short answer response and the one or more previously graded responses and a previously determined grade for the one or more previously graded responses to a grading model; and generating, using the grading model, a grade prediction for the short answer response (Para 0065 adaptive diagnostic engine also predicts based on expert classifier system  that generates prior performance  Summary score).
generating, using the grading model based on respective similarity value, a grade prediction for the short answer response (Fig. 12 element 620, 622 adaptive logic jump and assessment prescribing individualized solutions; Para 0065 adaptive diagnostic engine also predicts based on expert classifier system  that generates prior performance  Summary score) without smaller byte size reducing time for grading model for prediction. The similarity value bytes are only often numbers that mostly an indication of a degree or a mark of similarity, as known in art and also defined in specification para 0007. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  include respective similarity value with a smaller byte size  relative to a byte size  of the short answer response as evident in art so quicker model output could be obtained
and Capone in combination displaying the grade prediction on a user interface (  Para 0081 performance display that include student grade prediction ) 

Claim 17. The system of claim 16, wherein the operations further comprise combining the grade prediction with grades for other responses provided by a student during a particular test to generate an overall score for the student for the particular test (Para 0093 Table for model assessment indicating combined overall methodology for grade prediction ) .Claim 18. The system of claim 17, wherein the operations further comprise: providing a suggestion of the grade prediction to a teacher; and providing a user interface for the teacher to accept or modify the grade prediction (para 0086, 0087 online interface grade predictions and suggestion).Claim 19. The system of claim 17, wherein the operations further comprise providing as input to the similarity model a first similarity function result based on the short answer response and one of the previously graded responses, a second similarity function result based on the short answer response, one of the previously graded responses and the test prompt, and an overlap function results based on the short answer response and one of the previously graded responses (Para 0074  learner clicks on a correct word for first or second similarity function that could be an extension, through out for example, all third-grade difficulty levels of words in stages; allowing an overlap functional results like a fundamental high-frequency word recognition skills in similarity functions results) .Claim 20. The system of claim 17, wherein the operations further comprise providing as input to the grading model a distribution of the similarity between the short answer response, the one or more previously graded responses, and grades for the one or more previously graded responses (Para 0075 distribution the similarity answer extends through same grade difficulty levels also).

Claims 3, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US Patent Application Publication Number US 20140134588 A1 Capone et al. (Capone)  20130346496 A1  Maarek et al. (Maarek) and further  in view of US Patent Application Publication Number US 20180293434 A1  Wang.

Claim 3. Capone teaches the method of claim 1, but wherein determining the similarity between the short answer response and the previously graded responses does not include determining a value having a range representing a degree of similarity between the short answer response and the previously graded responses.
Wang , however, teaches determining a value having a range representing a degree of similarity between the short answer response and the previously graded responses (¶0083-0087 range of possible skill levels, error values or a confidence interval ranges to determine similarity between responses; dynamic task prioritization indicates weight representing a range for degree of relationship to which a task contributes to an outcome such as, for example, a score or a grade).
(). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  includes similarity determination value having a range representing a degree of similarity as taught by Wang, into between the short answer response and the previously graded responses of Capone , so that divergence between similarities could be checked.
Claim 10. Capone teaches the method  of claim 9, wherein training the similarity model further comprises comparing the grade predicted by the similarity model with a known grade for a corresponding training sample with weights  (Table 1 page 9 weight comparison; Para 0075 similarity in sound testing training) , but wherein the similarity model do not include a neural network and wherein adjusting one or more parameters of the similarity model includes adjusting one or more weights in one or more layers of the neural network using as feedback a difference between the grade predicted by the grading model and the known grade for the corresponding training sample. Wang, however, teaches similarity model with a neural network (Para 0143 convolution neural network ) and wherein adjusting one or more parameters of the similarity model includes adjusting one or more weights in one or more layers of the neural network (Para 0167 stroke adjustment capability in an neural network modeler )   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  include a neural network and wherein adjusting one or more parameters of the similarity model includes adjusting one or more weights in one or more layers of the neural network as taught by Wang, into using as feedback for difference between the grade predicted by the grading model and the known grade for the corresponding training sample of Capone , so that neural network input and bias control benefits could be utilized
and 
wherein training the similarity model is completed when one or more grades predicted by the grading model are within a threshold of one or more corresponding known grades ( Capone: Para 0070 learning level within a default grade threshold levels).

Claim 15. The non-transitory computer readable medium of claim 13, wherein determining the similarity between the short answer response and one or more previously graded responses includes determining a value but not having a range representing a degree of similarity between the short answer response and the one or more previously graded responses.
Wang , however, teaches determining a value having a range representing a degree of similarity between the short answer response and the previously graded responses (¶0083-0087 range of possible skill levels, error values or a confidence interval ranges to determine similarity; dynamic task prioritization indicates weight ranges representing a degree of relationship to which 
a task contributes to an outcome such as, for example, a score or a grade).
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to  includes similarity determination value having a range representing a degree of similarity as taught by Wang, into between the short answer response and the previously graded responses of Capone , so that divergence between similarities could be checked.
Response to Arguments/Remarks
Applicant's arguments/amendments filed on July 12, 2022 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Applicant indicates that the prior art combination is not teaching the new combination of the elements in amendment for definition of threshold numbers as that relates to previously graded response in comparison to responses to current test prompts.  This necessitated an updated search and new grounds for rejection above.  Therefore, Applicant’s arguments are moot.
Applicant on pages 10, 11 indicated that the embodiments that correspond to the present claims improve upon computer technology, by reducing time required to obtain a grade for a short answer response provided via a computer system. The specification further explains that “...a model trained for determining similarity of short answer responses to prior graded answers may produce similarity values that are substantially smaller in size (e.g., a few bytes) than input short answers (e.g., a few kilobytes). In some implementations, such representations may be helpful to reduce processing cost. 
Examiner could not find any nexus to reducing processing cost argument, Hence is not in commensuration with the scope of claim. It is respectfully traversed. The computer processing is simply utilizing a similarity value determined to compare and select response to an input prompt. The output is graded and displays. There found to be no determination of technology improving functionalities of computers. No indication of special manner found in which a computer user interface could function. Use of common computers does not necessarily preclude the claim from reciting an abstract idea. 35USC101 rejections is thus maintained.
Applicant on page 13 of 15 indicated that the threshold number of graded responses may be thought of as a threshold number of previously graded answers, for which the threshold number should be sufficiently large so as to enable statistically accurate similarity determination and grade prediction. It is alleged that In comparison, the “threshold” of prior art Capone is a difficulty level of the multimedia presentation—a difficulty level of a multimedia presentation is simply not the same as a threshold number of previously graded answers/responses to the multimedia presentation, and further, a (single) difficulty level of a multimedia presentation is not a “large number [of multiple difficulty levels]” that “enable statistically accurate similarity determination and grade prediction.”
Examiner understands the limitations in the definition of term “threshold” in prior art Capone. Hence provided additional definitions from another prior art  close to applicant’s claim as found in another art Maarek et al in order to address the narrowed down amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        August 5, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715